DETAILED ACTION

Claims 26-34 and 47-50 are presented for examination

Allowable Subject Matter

Claims 32-34 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
detect the computing card is removed from the first host apparatus, store a current operating state of the operating system and the at least one application, and put the computing card into a sleep state.  The claim needs to specify where the current operating system state of the operating system and at least one application is stored.  The claims needs to specify if the current operating state of the operating system and at least one application is stored either in the host or in the computing card for clarification.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy (US Patent Application 20120023598) in the view of Tsuji (US Patent Application 20040003307).
As per claim 26, Mulcahy teaches a computing card [Card: 0006], having approximately the same width and height dimensions as a standard credit card [Multiple Dimensions card size: 0033] and configured to run a desktop operating system and one or more applications, the computing card further configured to [0009, 0011, 0013, different types of media card are provided without any limitation.  Where the operating system can be installed in the media card as pointed out.  The media card includes operating system and software]: 

Mulcahy does not teach detect the computing card is removed from the first host apparatus, store a current operating state of the operating system and the at least one application, and put the computing card into a sleep state, in response to being installed into one of the first host apparatus or second host apparatus; 
awake from the sleep state and resume operation of the operating system and the at least one application at the same state the operating system and the at least one application was in when the computing card was removed from the first host apparatus.
However, Tsuji teaches detect the computing card is removed from the first host apparatus, store a current operating state of the operating system and the at least one application, and put the computing card into a sleep state [0036-0039, 0072, 0092-0093, card detection removal and operating system and software state are maintained].
awake from the sleep state and resume operation of the operating system and the at least one application at the same state the operating system and the at least one application was in when the computing card was removed from the first host apparatus [0072, 0092-0093, upon wake up the stare are stored to enable quick access to application]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mulcahy to include the design of Tsuji to enable the saving and the resuming of the system state after the card is put into low power mode and wake up accordingly.

Claim 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy (US Patent Application 20120023598) in the view of Kruse (US Patent Application 20080059782).
As per claim 46, Mulcahy teaches a computing card host [14, fig. 1] apparatus including a keyboard [keyboard/input 22. Fig. 1: 0014], a video screen [24, fig. 1], and at least one of a touchpad [touchpad: 0014] and a touchscreen [touch screen: 0014] associated with the video screen and having at least one computing card slot [20, fig. 1] [0014, as shown in figure 1, the computing host 14 includes keyboard input, touch screen, touch pad, memory card slot and more].
a computing card, having approximately the same width and height dimensions as a standard credit card and configured to run a desktop operating system and one or more applications [0009, 0011, 0013, different types of media card are provided without any limitation.  Where the operating system can be installed in the media card as pointed out.  The media card includes operating system and software]. 
 the computing card further configured to, when installed in a computing card slot of the computing card host apparatus [0023, card slot in the system where the system can boot, media card insertion into the slot]: 
Mulcahy does not teach interrogate the computing card host apparatus to determine configuration information corresponding to the keyboard, video screen, and the at least one touchpad and touchscreen; and 
configure drivers in the operating system to enable the computing card to operate with the keyboard, video screen, and the at least one touchpad and touchscreen.

configure drivers in the operating system to enable the computing card to operate with the keyboard, video screen, and the at least one touchpad and touchscreen [0025, then the devices can be configured by loading low level software and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mulcahy to include the design of Kruse to enable the determination of device setting and load specific setting accordingly to configure specific device.

As per claims 47-49, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 47-49 are also rejected as being unpatentable over Mulcahy in view of Kruse for the same reasons set forth in the rejected claims above.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy (US Patent Application 20120023598) in the view of Tsuji (US Patent Application 20040003307).
As per claim 27 and 29-31, Mulcahy teaches the first host apparatus is associated with a first set of keyboard, video, and mouse (KVM) resources and the second host apparatus as associated with a second set of KVM resources wherein at least one of the keyboard, video, and mouse resources is different in the first and second sets of KVM resources, and wherein the 

As per claim 29, Mulcahy  teaches the apparatus includes a USB Type-C connector and is configured to mate with a USB Type-C plug when installed in a host apparatus [0017, USB port shows in figure 1].

As per claim 30, Mulcahy teaches the computing apparatus is configured to generate DisplayPort graphic signals that are sent to a video display device via the USB Type-C connector [0015, 0029, display port shows in figure 1]

As per claim 31, Mulcahy at least one of the first and second host apparatus comprises a clamshell apparatus having a built-in keyboard, video screen, and at least one pointing device, and the computing card is configured to be installed in a slot in the clamshell apparatus [as shown in figure 1, first host include keyboard input, video, card slot and so forth].


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy (US Patent Application 20120023598) in the view of Tsuji (US Patent Application 20040003307) and in the view of Breakstone (US Patent Application 20150309951).
As per claim 28, Mulcahy and Tsuji does not teach interrogate the second host apparatus to determine each of the KVM resources associated with the second host apparatus [0050, multiple hosts one and multiple devices].
reconfigure at least one operating system driver associated with a KVM resource associated with the second host apparatus that is different than a corresponding KVM resource associated with the first host apparatus [0088, specific device can be configured by the OS].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Mulcahy Tsuji to use multiple hosts for device configuration.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinomura (US 5935228) teaches Method for automatically enabling peripheral devices and a storage medium for storing automatic enable program for peripheral devices.
Cho (US 20050055591) teaches computer system and control method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187